PER CURIAM.
Certiorari to the Soldiers Bonus Board to review the disallowance, on August 16, 1921, of the relator’s claim for a bonus, and the approval, on December 11, 1921, of such disallowance by the board of review. The writ was served on the adjutant general, who appeared specially and objected to the jurisdiction of the court on several grounds. We do not stop to consider them because in our opinion the relator cannot prevail on the merits. The claim was disallowed on the ground that relator failed to prove that he was a resident of the state of Minnesota when he entered upon active duty in the military forces of the United States. In affirming the action of the bonus board, the board of review made this statement: “After a careful consideration of all the evidence in the ease, this board finds that the applicant was not a bona fide resident of the State of Minnesota at time of enlistment.”
In In re Hunt, 151 Minn. 45, 51, 185 N. W. 943, the effect of the findings of these boards, when their action is reviewed in this court, was stated as follows: “Findings of fact of boards of this character are conclusive in certiorari, unless it is made to appear that a wrong principle of law was applied or there has been a demonstrable mistake of fact.”
A careful examination of the return has satisfied us that there was ample evidence to justify the board in concluding that relator was not a resident of this state when he was mustered into the military service of the United States.
Order affirmed.